July 30, 2010

Mr.  Samuel  V.  Houston  III
Ford & Massey, P.C.
10001 Reunion Place Blvd., Suite 640
San Antonio, TX 78216

Honorable Raul Vasquez
111th Judicial District
1110 Victoria Street
Laredo, TX 78040

Mr. Donato D. Ramos
Law Offices of Donato D. Ramos, P.L.L.C.
P.O. Box 452009
Laredo, TX 78045
Mr. John Andrew Kazen
Kazen Meurer & Perez LLP
211 Calle del Norte
Laredo, TX 78041

Mr. Dan Pozza
Law Offices of Dan Pozza
239 E. Commerce Street
San Antonio, TX 78205

RE:   Case Number:  10-0460
      Court of Appeals Number:  04-10-00197-CV
      Trial Court Number:  2009CVQ1187-D2

Style:      IN RE  ALICE M. PUIG IN HER INDIVIDUAL CAPACITY AND IN HER
      CAPACITY AS THE INDEPENDENT ADMINISTRATRIX OF THE ESTATE OF ALICIA
      PRIETO PUIG AND CHARLES B. PUIG

Dear Counsel:

      Today the Supreme Court of Texas granted the Relators' Motion to  Stay
Underlying Proceedings and issued the enclosed  stay  order  in  the  above-
referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Keith E.     |
|   |Hottle           |
|   |Mr. Manuel       |
|   |Gutierrez        |